DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 2-3, 5, 7, 9-10, and 12 are each directed to various parameters that are “configurable at runtime.” However, there is no corresponding description of such limitations in the specification. Note that any amendments to the specification should avoid the introduction of improper new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 recites the limitation "the input size" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, this limitation will be interpreted as “an input size.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 10-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0046381 by Malone et al. (“Malone”) in view of U.S. Patent 5,119,368 to Hiltner et al. (“Hiltner”).

	In regard to claim 1, Malone discloses:
1. A system comprising: See Malone, at least Fig. 8, broadly depicting a system.
a ring buffer comprising a plurality of memory cells, the plurality of memory cells comprising one or more neurosynaptic core; See Malone, Fig. 8, elements 802 and 806 
Malone does not expressly disclose: a demultiplexer operatively coupled to the ring buffer, the demultiplexer adapted to receive input comprising a plurality of spikes, and write sequentially to each of the plurality of memory cells; However, this is taught by Hiltner. See Hiltner, Fig. 4 and col. 5, lines 6-9, e.g. “Circuit 401 transmits the byte-serial data stream and the recovered byte and start-of-cell signals from its output port 421 to input port 430 of a demultiplexer 402. Demultiplexer 402 has a plurality of output ports 431.” Also see col. 5 lines 32-38, e.g. “Each output port 431 of demultiplexer 402 is connected to the input port 440 of corresponding FIFO buffer 403 … A FIFO buffer 403 is implemented as a circular buffer.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Malone’s circular buffer with Hiltner’s demultiplexer in order to utilize a well-known means for determining an appropriate corresponding channel for data as suggested by Hiltner (see col. 5, lines 13-22).
a plurality of output connectors operatively coupled to the ring buffer, each of the plurality of output connectors adapted to provide an output based on contents of a subset of the plurality of memory cells. See Malone, at least ¶ 0088, e.g. “applying the input current values placed in a first one of the delay bins … applying the input current 

	In regard to claim 4, Malone discloses:
4. The system of claim 1, configured to retain input data for a predetermined number of [events]. See Malone, ¶ 0087, e.g. “the plurality of delay bins may function as a circular buffer, writing newly received input current values starting with the beginning of the buffer once the buffer is full.” Also see ¶ 0091, e.g. “(a greater number of delay bins offers increased resolution).” Malone does not expressly disclose ticks. However, Hiltner teaches this. See Hiltner, col. 4, lines 3-15, e.g. “Controller 15 provides conventional control signals to stage 11 via control bus 20, and provides system 10 with timing signals--illustratively, bit, byte, time slot, and frame clock signals--via a clock bus 19.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Malone’s buffer with Hiltner’s timing signals in order to utilize a conventional way to synchronize operation as suggested by Hiltner.

	In regard to claim 6, Malone does not expressly disclose:
6. The system of claim 1, configured to produce an input window at a predetermined frequency. However, this is taught by Hiltner. See Fig. 2, depicting frames 201. Also see col. 3, lines 29-31, e.g. “Each frame 201, time slot 202, and bit 203 has a 

	In regard to claim 8, Malone does not expressly disclose:
8. The system of claim 1, configured to simultaneously output a predetermined number of prior windows. However, this is taught by Hiltner. See Hiltner, col. 4, lines 16-35, e.g. “generates at a first output 32 a frame 201 of H time slots 202 each containing a replica of received time slot A, generates at a second output 32 a frame 201 of H time slots 202 each containing a replica of received time slot B, generates at a third output 32 a frame 201 of H time slots 202 each containing a replica of received time slot C, and so on, for each time slot A through H.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Malone’s data with Hiltner’s output in order to reduce the cost of a switching system as suggested by Hiltner (see col. 2, lines 18-22).

	In regard to claim 10, Malone discloses:
10. The system of claim 1, wherein [an] input size is configurable at runtime. See Malone, ¶ 0090, e.g. “Although the actual physical size of the delay bins (e.g., the allocated memory spaces) may all be the same when implemented in hardware, FIG. 7B illustrates the delay bins having different sizes to conceptually illustrate that delay bins 

	In regard to claim 11, Malone discloses:
11. The system of claim 1, wherein said writing includes a predetermined delay. See Malone, ¶ 0098, e.g. “Delay.”

	In regard to claim 12, Malone discloses:
12. The system of claim 11, wherein the predetermined delay is configurable at runtime. See Malone, ¶ 0090, e.g. “For certain aspects, the delay intervals for the delay bins may be changed during operation of the post-synaptic artificial neuron.”

	In regard to claim 13, Malone does not expressly disclose:
13. The system of claim 1, wherein the ring buffer is queried periodically to provide the output. However, this is taught by Hiltner. See Hiltner, col. 3, lines 40-53, e.g. “That is, replication stage 12 transmits bits 203 on each line 17 at the rate X, and TMS stage 11 switches bits 203 from lines 17 to each of its individual output ports 41 at the rate X.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Malone’s bugger with Hiltner’s rate 

	In regard to claim 14, Malone does not expressly disclose:
14. The system of claim 14, wherein the ring buffer is queried upon receipt of an external read signal to provide the output. However, this is taught by Hiltner. See Hiltner, col. 6, lines 29-32, e.g. “OBYTE CLK signal received by a FIFO buffer 403 at its R input causes FIFO buffer 403 to output at its DATA output the next sequential stored byte, pointed to by a FIFO buffer present read pointer.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Malone’s buffer with Hiltner’s read signal in order to provide output to a circuit as essentially suggested by Hiltner.

	In regard to claim 18, Malone discloses:
18. The system of claim 1, wherein the output comprises a plurality of spikes. See Malone, ¶ 0033, e.g. “The synapses 104 may receive output signals (i.e., spikes) from the level 102 neurons (pre-synaptic neurons relative to the synapses 104).”

	In regard to claim 19, Malone discloses:
19. A method comprising: See Malone, at least Figs. 6 and 6A, broadly depicting a method.
receiving input comprising a plurality of spikes …;  See Malone, ¶ 0033, e.g. “The synapses 104 may receive output signals (i.e., spikes) from the level 102 neurons (pre-synaptic neurons relative to the synapses 104).” Malone does not expressly disclose at a demultiplexer. However, this is taught by Hiltner. See Hiltner, Fig. 4 and col. 5, lines 6-9, e.g. “Circuit 401 transmits the byte-serial data stream and the recovered byte and start-of-cell signals from its output port 421 to input port 430 of a demultiplexer 402. Demultiplexer 402 has a plurality of output ports 431.” Also see col. 5 lines 32-38, e.g. “Each output port 431 of demultiplexer 402 is connected to the input port 440 of corresponding FIFO buffer 403 … A FIFO buffer 403 is implemented as a circular buffer.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Malone’s circular buffer with Hiltner’s demultiplexer in order to utilize a well-known means for determining an appropriate corresponding channel for data as suggested by Hiltner (see col. 5, lines 13-22).
writing by the demultiplexer sequentially to each of a plurality of memory cells of a ring buffer, the plurality of memory cells comprising one or more neurosynaptic core; See Malone, Fig. 8, elements 802 and 806 depicting a “Circular Buffer” and “Neural Processing Unit.” Also see ¶ 0087, e.g. “the plurality of delay bins may function as a circular buffer, writing newly received input current values starting with the beginning of the buffer once the buffer is full.” Also see ¶ 0095, e.g. “One portion of the memory 804 may function as a circular buffer 806 for storing the input current values into the various delay bins.” Also see Hiltner, Fig. 4, elements 402 and 403, depicting a demultiplexer writing to a ring/circular buffer, as indicated above.
providing an output based on contents of a subset of the plurality of memory cells at a plurality of output connectors. See Malone, at least ¶ 0088, e.g. “applying the input current values placed in a first one of the delay bins … applying the input current values placed in a second one of the delay bins.” Note that in this context, “connectors” are inherent since the values stored in the delay bins could not be applied without an output connection for further processing. Also see Hiltner, Fig. 4, element 403, depicting “DATA” output connectors.

	In regard to claim 20, Malone discloses:
20. A system comprising: 
a computing node comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the computing node to cause the processor to perform a method comprising: See Malone, Fig. 10 and ¶ 0099, e.g. “instructions related executed at the general-purpose processor 1002 may be loaded from a program memory 1006.”
All further limitations of claim 20 have been addressed in the above rejection of claim 19.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Malone in view of Hiltner as applied above, and further in view of U.S. Patent 5,826,041 to Ogus (“Ogus”).

	In regard to claim 2, Malone and Hiltner do not expressly disclose:
2. The system of claim 1, wherein the ring buffer is configurable at runtime. However, this is taught by Ogus. See Ogus, col. 5, lines 57-58, e.g. “the circular buffer could be implemented so that the size of the circular buffer changes at runtime.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Malone’s circular buffer with Ogus’ runtime configuration in order to provide configurability as suggested by Ogus.

	In regard to claim 3, Malone also discloses:
3. The system of claim 1, wherein the number of memory cells in the ring buffer is configurable See Malone, ¶ 0091, e.g. “(a greater number of delay bins offers increased resolution).” Malone and Hiltner do not expressly disclose: at runtime. However, this is taught by Ogus. See Ogus, col. 5, lines 57-58, e.g. “the circular buffer could be implemented so that the size of the circular buffer changes at runtime.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Malone’s circular buffer with Ogus’ runtime configuration in order to provide configurability as suggested by Ogus.

Claims 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Malone in view of Hiltner as applied above, and further in view of U.S. Patent Application Publication 2019/0303743 by Venkataramani et al. (“Venkataramani”).

	In regard to claim 5, Malone and Hiltner does not expressly disclose:
5. The system of claim 4, wherein the predetermined number of ticks is configurable at runtime. However, this is taught by Venkataramani. See Venkataramani, ¶ 0069, e.g. “In certain embodiments, e.g., to improve utilization of compute intensive tile(s), some architectural parameters may be configured at runtime, e.g., through a circuit or software instructions.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Malone’s buffer with Venkataramani’s runtime configuration in order to improve computation utilization as suggested by Venkataramani.

	In regard to claim 7, Malone and Hiltner does not expressly disclose:
7. The system of claim 6, wherein the predetermined frequency is configurable at runtime. However, this is taught by Venkataramani. See Venkataramani, ¶ 0069, e.g. “In certain embodiments, e.g., to improve utilization of compute intensive tile(s), some architectural parameters may be configured at runtime, e.g., through a circuit or software instructions.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hiltner’s frequency with Venkataramani’s runtime configuration in order to improve computation utilization as suggested by Venkataramani.

	In regard to claim 9, Malone and Hiltner does not expressly disclose:
9. The system of claim 8, wherein the predetermined number is configurable at runtime. However, this is taught by Venkataramani. See Venkataramani, ¶ 0069, e.g. “In .

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Malone in view of Hiltner as applied above, and further in view of U.S. Patent Application Publication 2016/0096270 by Ibarz Gabardos et al. (“Ibarz Gabardos”).

	In regard to claim 15, Malone discloses:
15. The system of claim 1, further comprising: [input] adapted to produce output spikes and operatively coupled to the demultiplexer. See Malone, ¶ 0044, e.g. “sensory stimulation.” Malone does not expressly disclose: a sensor. However, this is taught by Ibarz Gabardos. See Ibarz Gabardos, Fig. 1, element 116 and ¶ 0064, e.g. “sensor.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Malone’s input with Ibarz Gabardos’ sensor in order to provide information associated with objects within the field-of-view for object recognition, and/or obstacle avoidance as suggested by Ibarz Gabardos.

	In regard to claim 16, Ibarz Gabardos also teaches:
16. The system of claim 15, wherein the sensor comprises a spiking camera. See Ibarz Gabardos, ¶ 0064, e.g. “camera.” Also see ¶ 0066, e.g. “spiking neuron.”

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Malone in view of Hiltner as applied above, and further in view of U.S. Patent Application Publication 2017/0116513 by Andreopoulos et al. (“Andreopoulos”).

	In regard to claim 17, Malone and Hiltner do not expressly disclose:
17. The system of claim 1, wherein providing the output comprises computing a BUSor. However, this is taught by Andreopoulos. See Andreopoulos ¶ 0142, e.g. “BUSOR.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Malone’s output with Andreopoulos’ BUSOR in order to cause reinitialization of the neurons of types N1, N2, etc., to their previous state before the probing as suggested by Andreopoulos (see ¶ 0142).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication 2015/0339570 by Scheffler teaches dynamic configuration. See Scheffler, ¶ 0140, e.g. “values of these parameters may be changed 
U.S. Patent Application Publication 2019/0138900 by Linares-Barranco et al. teaches a neuron circuit using a circular buffer. See Fig. 13 and ¶ 0263.
U.S. Patent 10,726,337 to Thibeault et al. teaches neuromorphic hardware using a circular buffer. See col. 13, lines 9-21, e.g. “the circular buffer keeps track of where it is and when the buffer is called to increment, the buffer is moved the appropriate number of steps based on the 10 kHz clock.”
U.S. Patent Application Publication 2006/0056407 by Hashimoto et al. teaches the use of a demultiplexer to supply data to buffers. See ¶ 0018, e.g. “The payload separation section 22 sequentially separates the payloads included in the input stream 11 based on detection results of the packet header detection section 21. The first buffer memory 24 sequentially stores primary video payloads separated by the payload separation section 22. The second buffer memory 25 sequentially stores sound payloads separated by the payload separation section 22. The third buffer memory 26 sequentially stores secondary video payloads separated by the payload separation section 22. The first to third buffer memories 24, 25 and 26 each have a ring buffer structure.”
U.S. Patent Application Publication 20150206050 by Talathi teaches a configurable low spike rate neural network. See ¶ 0006.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D. Rutten/Primary Examiner, Art Unit 2121